Exhibit 10.7 FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE THIS FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this " First Amendment "), is made and entered into as of the24th day of April 2014, by and between M-C CAPITOL ASSOCIATES L.L.C., a Delaware limited liability company (" Seller ") and ETRE Property A-1, LLC, a Delaware limited liability company (" Purchaser "). WITNESSETH: WHEREAS, Purchaser and Seller are the parties to that certain Agreement of Sale and Purchase dated April 2, 2014 with respect to the sale and purchase of real property commonly known as 1201 Connecticut Avenue NW, Washington, DC (the " Agreement "); and WHEREAS, Purchaser and Seller desire to amend the Agreement in the manner and pursuant to the terms, conditions and provisions hereof. NOW, THEREFORE, for and in consideration of the sum of Ten Dollars and other good and valuable consideration in hand paid by each party to the other, the receipt and sufficiency whereof is hereby acknowledged, the parties hereto, intending to be legally bound hereby, do hereby covenant and agree as follows: 1. The foregoing recitals are true and correct. 2. The definition of “ Scheduled Closing Date ” in Section 1.1 of the Agreement is hereby deleted and replaced with the following: " “ Scheduled Closing Date ” means May 15, 2014 or such later or earlier date to which Purchaser and Seller may hereafter agree in writing." 3. Section 9.3 of the Agreement is hereby amended by deleting "April 17, 2014" on the third line thereof and substituting “May 15, 2014” therefor. 4. Section 12.2 of the Agreement is hereby amended by deleting "April 17, 2014" on the first line thereof and substituting “May 15, 2014” therefor. 5. Section 16.1 of the Agreement is hereby deleted in its entirety and replaced with the following: Section 16.1 Brokers . Neither Seller nor Purchaser has retained any broker or agent in connection with this transaction, and Purchaser and Seller agree to indemnify, defend and hold each other harmless from and against any and all loss, cost, damage, liability or expense, including reasonable attorneys’ fees, which either party may sustain, incur or be exposed to by reason of any claim for fees or commissions made through the other party. Purchaser has retained Jones Lang LaSalle ( “ JLL ” ) as its due diligence consultant in connection with this transaction. Purchaser hereby acknowledges that Seller is not responsible for, and agrees to 1 indemnify, defend and hold Seller harmless from and against, any and all loss, cost, damage, liability or expense, including reasonable attorneys’ fees, which Seller may sustain, incur or be exposed to by reason of any claim for fees made by JLL in connection with its due diligence consulting services in this transaction. The provisions of this ArticleXVI will survive any Closing or termination of this Agreement. 6.
